Citation Nr: 1447612	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  05-00 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUES


1.  Entitlement to service connection for Eustachian tube dysfunction of the ears.

2.  Entitlement to service connection for a disability manifested by dizziness, to include as secondary to service-connected hypertension and/or chronic sinusitis and allergic rhinitis, and to include as due to an undiagnosed illness or chronic multi-symptom disability.



ATTORNEY FOR THE BOARD


Y. Venters, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1982 to June 2002.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision issued by the RO.  

In January 2010, the Board remanded the case for additional development.  After completion of the requested development, the case has been returned to the Board for the purpose of appellate disposition. 

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  The Board has considered these electronic records in its adjudication of the claim in the Veteran's case.

The issue of service connection for dizziness is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and credible evidence of record does not indicate that a Eustachian tube dysfunction of the bilateral ears currently exists.


CONCLUSION OF LAW

The Veteran does not have a disability manifested by Eustachian tube dysfunction of the ears due to disease or injury that was incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  The RO provided the required notice in a letter sent to the Veteran in October 2002.  This letter informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the duty to assist, the Board finds that all necessary development for the claim decided herein, has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the claims file contains the Veteran's service treatment records, VA medical records, VA examinations with opinions, the Veteran's lay statements, and private medical records.

The Veteran was afforded a VA examination in March 2003, a VA medical opinion in May 2010, and a VA examination in December 2012.  Taken together, these reports reflect the examiners reviewed the Veteran's past medical history, recorded his current complaints, and conducted appropriate examinations.  Supporting rationale was also provided for the opinions proffered.  See Barr v. Nicholson, 21 Vet.App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that these examinations are adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2013).

The Board is further satisfied that the RO has substantially complied with its January 2010 remand directives, as additional VA medical opinions were obtained, as directed by the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.
Analysis

In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Congress, however, has specifically limited entitlement for service-connected disabilities:  "[i]In the absence of proof of a present disability there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992).  Lay testimony is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  A layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  A layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Based upon the evidence of record, the Board finds entitlement to service connection for a Eustachian tube dysfunction is not warranted.  There is no current diagnosis of a Eustachian tube dysfunction or disorder or any residuals thereof.  Thus, the first element of a claim, that is, a current disability, is not met and his claim for service connection fails.  

The Veteran's service treatment records show that, during service, an examiner suspected a Eustachian tube defect.  In May 1999, an STR notes that the Veteran was evaluated by an otolaryngologist and the diagnosis was Eustachian tube dysfunction.  During a retirement examination conducted in October 2001, the Veteran reported that his ears were normal.

Since discharge, the Veteran has undergone multiple VA examinations to determine whether he currently has Eustachian tube dysfunction or residuals thereof.  At a December 2002 examination, the examiner diagnosed partial Eustachian tube obstruction, controlled with nasal spray.  In May 2010, a VA examiner reviewed the Veteran's claims file and determined that it was highly unlikely that the Veteran had clinically significant Eustachian tube dysfunction in service.  The examiner based the opinion on the fact that there is no evidence of an abnormal tympanometry test on which to make an actual diagnosis of Eustachian tube dysfunction.  

The Veteran was afforded another VA examination in December 2012.  The examiner found no evidence of Eustachian tube dysfunction.  The examiner determined there was no evidence of a disorder of the inner ear, either in the cochlear region or in the labyrinth region.  The examiner also noted that the Veteran's hearing capacity was fully normal on both sides and his equilibrium function was undisturbed.  The examiner concluded that a disorder of the inner ear could be securely excluded and is not present. 

Additionally, to the extent that the Veteran asserts that he has a currently diagnosed Eustachian tube dysfunction or residuals of any in-service Eustachian tube dysfunction, he is not competent to make such a diagnosis.  This is because such a diagnosis is not capable of lay observation such as a skin condition or ringing in the ears, it is complex medical determination more akin to cancer.  See Jandreau, 492 F.3d 1372; Barr, 21 Vet. App. at 310; Charles, 16 Vet. App. at 374; Falzone, 8 Vet. App. at 405; Layno, 6 Vet. App. at 469.  Furthermore, his lay opinion is outweighed by the medical examiners whom have specialized medical knowledge and provided supporting rationale.  

In light of the foregoing, the Board finds that the Veteran does not currently have a Eustachian tube dysfunction.  This claim is not in relative equipoise; therefore, the veteran may not be afforded the benefit of the doubt in the resolution thereof.  Rather, as a preponderance of the evidence is against the claim, it must be denied.


ORDER

Entitlement to service connection for a Eustachian tube dysfunction and is denied.


REMAND

The Veteran seeks a grant of service connection for a disability, however diagnosed, manifested by dizziness, vertigo and a loss of balance.  The Veteran has undergone several evaluations for dizziness that have resulted in multiple findings.  It is unclear whether the Veteran's claimed dizziness is merely a symptom of an already service-connected disability, specifically hypertension and sinusitis, or whether it is a manifestation of a separately ratable disability.

Service treatment records show that the Veteran was seen on a few occasions with complaints of dizziness or vertigo.  The Veteran's complaints were associated with either a viral condition or his sinusitis.  In December 2000, an examiner stated that he assumed the Veteran had a peripheral-vestibular imbalance with intermittent irritability symptoms of the peripheral-vestibular system depending on the Veteran's position.

Post-discharge, in May 2010, a VA examiner stated that the most likely cause of the Veteran's dizziness complaint is orthostatic hypotension secondary to his blood pressure treatment.  In December 2012, a VA examiner stated that the Veteran's dizziness ailment could not be ascribed to a disorder of the vestibular system, but to circulation disorders and vegetative psychosomatic factors.  Further, the examiner stated that a disorder of the labyrinth or the peripheral vestibular system could be securely ruled out.  Thus, on this record, the Board finds that an additional VA examination is needed for clarification .  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file, to include records from the WDG Internal Medicine, Wuerzburg, for the period from December 2002 to the present.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his dizziness.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the dizziness is a manifestation of the Veteran's service-connected disabilities or whether it is a manifestation of separate disability. 

If the Veteran is diagnosed with additional disability manifested by dizziness, the examiner is requested to provide an opinion as to whether it is at least as likely as not that it had its clinical onset during service or is otherwise due to an event or incident of his period of service or was caused or aggravated by a service-connected hypertension or sinusitis. 

If the Veteran's dizziness is determined not to be associated with a known clinical diagnosis, the examiner should indicate whether any such condition meets the regulatory definition of either an undiagnosed illness or a medically unexplained chronic multisymptom illness.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
After completing all indicated development, and any additional development deemed appropriate, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and any recognized representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).






______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


